 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intervenor, the employees shall be deemed to have indicated-theirdesire to continue being represented as part of the existing plant-wide unit, and the Regional Director shall then issue a certificate ofthe results of the election.The voting group consists of all steam licensed employees of theEmployer engaged in the Employer's boiler room, including thoseclassified as firemen, but excluding chief firemen,5 and all other super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]6The record shows that Robert Simms,the only person classified as chief fireman,possesses power effectively to recommend hire or discharge of firemen.CAMP & MCINNES, INC., ALAMODIvISIONandINTERNATIONAL LADIES'GARMENT WORKERS UNION7AFL.Case No. 39-CA-176. August8,1952Decision and OrderOn January 5, 1952, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceding, finding that theRespondent and engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1), (3), and (5) ofthe Act, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.Order 2Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Camp & McInnes, Inc.,'Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated Itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Murdock].2The record shows, as the Trial Examiner found, that the Respondent has discontinuedoperations in the State of TexasOurorder thatthe Respondent bargain withthe Unionfor its employees is ti erefore conditioned upon the Respondent's having in its employemployees in the appropriate unit.Walter Holm d Company, 87NLRB 1169.100 NLRB No. 85. CAMP & McINNES, INC.525Alamo Division, San Antonio, Texas, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Ladies'Garment Workers Union, AFL, as the exclusive representative of allits employees in the appropriate unit with respect to rates of pay,wages, hours of employment, or other conditions of employment.(b)Unilaterally instituting changes in wages, hours, or other con-ditions of employment.(c)Discouraging membership in International Ladies' GarmentWorkers Union, AFL, or in any other labor organization of its em-ployees, by discriminatorily refusing to reinstate employees, or bydiscriminating in any other manner in regard to their hire, tenure ofemployment, or any term or condition of employment.(d)Threatening and warning its employees to refrain from assist-ing, becoming members of, or remaining members of, a union.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Ladies' GarmentWorkers Union, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Minnie Mata and Elvira Cruz, in the manner set forthin the section of the Intermediate Report entitled "The Remedy,"immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rightsand privileges.(b)Make whole Minnie Mata and Elvira Cruz in the manner setforth in the section of the Intermediate Report entitled "The Remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due.(d)Upon request, bargain collectively with International Ladies'Garment Workers Union, AFL, as the exclusive representative of allthe employees in the appropriate unit, and embody any understandingreached in a signed contract.(e)Post immediately, or, if the plant is not in operation, immedi-ately upon the resumption of operations, at its plant in San Antonio; 526DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas, copies of the notice attached to the Intermediate Report andmarked "Appendix A." 3 Copies of such notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being dulysigned by the Respondent's representative, be posted by the Respondentfor a period of at least sixty (60) consecutive days from the date ofposting, in conspicuous places, including all places where notices toemployees are customarily posted. -Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for the Sixteenth Region, in writ-ing, within ten (10) days from the receipt of this Decision and Order,what steps the Respondent has taken to comply herewith.8This notice shall be amended by substituting the words"A Decision and Order" forthe words"The Recommendations of a Trial Examiner"in the caption thereof. If thisOrder is enforced by a United States Court of Appeals,there shall be substituted for theaforesaid words, "A Decision and Order,"the following:"A Decree of the United StatesCourt of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge and a first amended charge, respectively,duly filed on December19, 1950,and March 5, 1951, by International Ladies' Garment Workers Union,AFL, herein called the Union,the General Counsel of the National Labor Rela-tions Board, respectively called herein the General Counsel and the Board, by theRegional Director for the Sixteenth Region(Fort Worth, Texas),issued a com-plaint dated October 11,1951,against Camp&McInnes, Inc., Alamo Division,herein called the Respondent,alleging that Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1), (3),and (5)and Section 2 (6) and(7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices,the complaint alleges that: (1)On or about October 17,1950, and November 6, 1950,respectively,Respondentdischarged Minnie Mata and Elvira Cruz, at times herein called the complainants,and thereafter,on or about November 15, 1950,failed and refused to reinstatethem because they joined or assisted the Union or engaged in other concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection;(2) in or aboutJuly1950 and at all times thereafter,Respondent re-fused to bargain with the Union as the exclusive representative of an appropriateunit of employees employed in Respondent's plant; and(3) on various dates fromJuly 1950 to February 1951,Respondent committed certain acts variously con-stituting interference with, or restraint or coercion of its employees in the exerciseof their statutory rights.Respondent filed an answer in which it denied the com-mission of the specific unfair labor practices ascribed to it and, in additionaldefense, asserted"by way of explanation"certain allegations.Pursuant to notice,a hearing was held at San Antonio,Texas, on November 6,7,and 8, 1951, before Stephen S.Bean, the undersigned Trial Examiner, duly'designated by the Chief Trial Examiner.All parties were represented andafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.On November 7, a motion madeby Respondent to strike testimony concerning certain findings and awards made CAMP & McINNES, INC.527by Texas Employment Commission was taken under advisement. The motionis now allowed.A motion made by the General Counsel to conform the pleadingsto the proof as to names, dates, and other minor variances was granted.The General Counsel and Respondent presented oral argument at the conclusionof the hearing.None of the parties filed a brief.Upon the entire record in this case, and from my observation of the witnesses,1make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material to the case, a corporationduly organized under and existing by virtue of the laws of the State of Pennsyl-vania, having its principal office and place of business in the city of Reading,Pennsylvania, and operates a knitting mill in San Antonio, Texas, called itsAlamo Division, where it is and has been engaged in the manufacture of men'shose which is and has been shipped to its principal office and place of business inPennsylvania in an unfinished condition.Respondent, in the course and conductof its business at its Alamo Division, causes and has continually caused approxi-mately $250,000 worth, annually, of its production of uncompleted men's hose tobe shipped to its principal office and place of business in Pennsylvania where suchhose is completed, finished, packed, boxed, and sold on a national basis through-out the United States.Respondent admits that it is engaged in commerce within the meaning of theAct, and I so find.II.THE ORGANIZATION INVOLVEDInternational Ladies' Garment Workers Union,AFL, is alabor organizationadmitting to membership employees of Respondent.III. THE UNFAIR LABOR PRACTICESA. The alleged refusal to bargain1.The appropriate unit and representation of a majority thereinThe complaint alleges that all production workers of Respondent employed atits Alamo Division exclusive of office and clerical employees, supervisors, profes-sional employees, guards, and watchmen, constitute a unit appropriate for thepurposes of collective bargaining. I find that said unit has, at all times materialherein, constituted and does now constitute, an appropriate unit within the mean-ing of the Act and that it insures to Respondent's employees the full benefit oftheir rights to self-organization and collective bargaining and that it otherwiseeffectuates the purposes of the Act.The record discloses that on February 23, 1950, a majority of the employeesin said unit by secret ballot in a consent election conducted by the Boardselected the Union as their exclusive representative for the purposes of col-lective bargaining.The Board certified the Union as such representative onMarch 3, 1950. 1 find that the Union on and at all times after February 23,1950, on which day the aforesaid election was held, represented a majority ofthe employees in the appropriate unit for the purposes of collective bargaining.2.The negotiations and events subsequent to February 23, 1950After March 3. 1950, the Union and Respondent submitted in writing proposedcontracts to one another. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn general the two proposals were in accord with respectto thedivisionof work during slack periods, working hours, pay for workon samples, payfor waiting time, and a no-strike provision.Respondent proposed the fixingof piece rates "on abasis whichis fair and equitable."The Unionproposedsuch fixing "on a basis that will enable atleast sixtypercent ofthe workers . . .to earna wage above the minimum wage scales."Respondent proposed adjustment of complaints between the shop committeeand the Employerwithreference of unresolved disputes to a representativeof the Unionand a representativeof the Employer,reservingthe right toeither party in the eventno agreementshould be reachedto take such action"as may be available to them under the Federal and/or State laws applicable."Respondent's proposal contained a provision for ultimate final arbitration ofcomplaints and any disputes arising therefrom.Respondent's submitted contract contained no provision for vacations,holidays,contributorymedical and health benefits, or the right of reopening the agreementfor negotiation or arbitration of wage scales.The Unionmade proposals rela-tive to allthree of these matters. In its written proposal,Respondent offeredto renew the existing quota and minimum wage scale. The Union'swrittenproposal left the questions of quotas and-wages open and contained no quota andwage scale.However, onJanuary27, 1951, itrequested a 10-percent wageincrease.No progresswas made toward coming to an. agreementduring thecourse of a series of meetingsthat tookplace betweenApril 1950 and October16, 1951,when the Unionwas informedthat the mill was shutting down that day.On January 27, 1951,Respondent asserted it was not in a financial positionto grant a wage increase.Thereupon,on that date and again,on September 4,1951, the Union requested it be granted,for the purpose of determining whetheror not Respondent was financiallyable to paya wage increase,an opportunityto examine Respondent's books ofaccount bya person selected jointly by theUnion and Respondent.Respondent refused to grant this request.Previous to December20, 1950,Respondent had knitted only nylon and cottonyarn.It started using orlonyarn about this date and fiber V or dacron yarnon March9, 1951In December1950, withoutconsultation with or notificationto the Union,Respondent established a per pair piecework rate and weeklyquota of production for knitting orlon yarn and on March 9,1951,withoutconsultation with ornotification to the Union,Respondentestablished a perpair pieceworkrate and weekly quota of productionfor knittingfiberV ordacron yarn.In November 1950,without consultation with or notice to the Union,Respond-ent reducedthe lunchperiod of its employees from1 hourto 30 minutes andadvanced the quittinghour from 5 p. in. to 4: 30 p. in.On September7,'1951,4 weeksbefore the date of thecomplaint which allegesviolations of theAct includingbut not limited to certainconduct specificallyset forth therein, Respondent announced to the Union its previously determineddecisionto lay off all of its productionworkers, approximately 36 in number,with the exception of 12 individuals it had decided to retain upon the basis ofits conclusions respectingtheir productivity,skill, lengthof serviceand generalattitude.Uponprotestby theUnion,1 individual's name was added to the listof those tobe retained.In responseto theUnion's request that provision bemade to retain all of its personnel on a part-time basisby adoptinga methodallowing a division'of work wherebyeachemployeeshould work only 2 or 3days a week,Respondent stated the matter was closed, not subject to changeand a completed decision.On this date a representative of Respondent (whichon August 21, 1951,had saiditwould have to study theUnion's original CAMP & McINNES, INC.529proposal made more than a year before and had replied, when asked if itwas still submitting its original proposal of April 11, 1950, that it would letthe Union know "not too soon") when asked if he would attempt to correlateRespondent's proposals with the Union's, stated he would discuss the matterwith Respondent's managerbut that he did not see that it would be of muchuse to do so since the plant did not have much work.B. The alleged discharges and refusals to reinstate1.Minnie Mataa.The General Counsel's versionOn October 17, 1950, employee Mata, a union member, was called by Respond-ent's shop foreman, Rudy" Lopez, to go into the office of Respondent'smanager,Jack B. Horkheimer.While 'on her way from her place of work to the office,Lopezmade a personal remark concerning Mata's husband.Mata toldHorkheimer she objected to Lopez saying anything about her husband, thatshe wanted him kept out of it and not to mention her husband at work orany place and told Horkheimer to tell Lopez not to bother her with her hus-band and not to say things about him in front of her. Horkheimer told herthat she had been breaking too many needles.Mata replied that she washaving trouble with her'machine, that she had asked Lopez several times tofix it but that nothing had been done and that she did not think she hadbroken as many needles as Horkheimer claimed she had.Horkheimer repliedthat she did not understand and ordered her to go out to punch her card. Sheturned in her work and punched out at 12: 30 p. in.Mata notified the TexasUnemployment Commission that she had been discharged because she talkedback to her foreman and informed the Commission's investigator that hermachine was giving her trouble, that she had broken two needles, and thatHorkheimer got very abusive and fired her.About the middle of November 1950, Mata's husband, Jesse Mata, was calledto the plant by Horkheimer and told by the latter that he had not dischargedMata, if she thought she was going to get money for sitting down he did notcareif she got 10 lawyers and that she could come back to work the followingmorning.On or about November 15, 1950, Mata and employee Elvira Cruzinformed MissRebecca Taylor, international representative for the Union, thatthey had been notified by the Texas Unemployment Commission that Respondenthad stated that they had not been discharged and that the Company had workfor them.At Mata'sand Cruz'request,Taylor accompanied them to the plantwhere Horkheimer stated the information the employees had received fromthe Commission was correct but that there was no need for the Union to intervene.Horkheimer then called in a stenographer to take notes. In response to Taylor'sinquiry as to when Mata and Cruz could start working, Horkheimer repliedhe did not know about that.Horkheimer then telephoned J. B. Kirksey, claimsexaminer for Texas Unemployment Commission, and after reaching him putTaylor on the phone.Taylor stated to Kirksey she had been told by Mata andCruz that Kirksey had informed them Horkheimer had stated they had not beendischarged and that the Company had work for them.Kirksey said that wascorrect.Then Taylor again asked Horkheimer when the girls could go to work.Horkheimer replied, "Well, I don't know, maybe tomorrow, maybe next week,maybe six weeks, maybe never ; I don't know." Then ensued a conversationduring the course of which Horkheimer stated he had not fired Mata and Cruz,that he had been very good to them, and lent them money, had helped them 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDout on personal affairs.He then stated he had fired Mata for breaking toomany needles.This assertion,following Horkheimer's previous statement thathe had not fired Mata,led to a somewhat protracted discussion,the bringingin of records and machine trouble and an explanation by a mechanic of themanner of operation of a hand-knitting machine.Horkheimer then went onto say that Mata and Cruz were troublemakers,that they liked to gossip, thathe was not going to permit anybody to tell him how to run his plant and thatifMata and Cruz did not know it, they could get the Union to pay them. Hedenied any opposition to the Union but said in his opinion all the Union wantedwas dues and that he was not going to act as a dues-collection agency and thatif the`Union was going to tell him how to run his business,it could take overmeeting a $3,000 payroll.He then turned to Mata and said, "If you weren'tfired,you are fired as of now." Mata left and went immediately to, TexasUnemployment Commission where she was informed Horkheimer had telephonedto Kirksey that neither she nor, Cruz had been hired.b.Respondent's versionOn October 17, 1950, Horkheimer asked Shop Foreman Lopez to call Mata,not known by Respondent to be a union member, into his office,it having beenHorkheimer's intention to discuss needle breakage with her.Upon her arrival,Mata said,"Keep him [Lopez]away from me. I will take no orders from him."Horkheimer said, "Minnie,do I understand you clearly?"Mata replied, "Yes,you keep him away from me entirely."Horkheimer replied, "I'll make it easyfor you ; either you tell me that you will take instructions from Rudy [Lopez]or punch your card and go home." Thereupon Mata picked up her belongings.went to the time clock,and punched out.About November 15, 1950, at a time Respondent was striving for production,Horkheimer telephoned Texas Unemployment Commission seeking help, andinformed Kirksey he would consider reemploying Mata and Cruz provided theywould come up with the proper attitude. Shortly thereafter, Mata and Cruzappeared with Taylor who stated the girls were ready to go to work and thatKirksey had said Horkheimer would reinstate them'Horkheimer said "No"and phoned Kirksey requesting him to repeat to Taylor what Horkheimer hadsaid to him.Taylor took the telephone and said to Kirksey that there seemedto be some misunderstanding, that she was over at Horkheimer's with the girlswho were ready to go to work.Then Horkheimer said to Taylor that provided thegirls would come to work with a proper attitude he would give them machinesand put them to work. Horkheimer's wife, Mary Patricia Horkheimer, Re-spondent's then payroll clerk and assistant manager, who was present during apart of the meeting,asked Mata if it were true that she had said she would notwork under Lopez' direction.Upon Mata saying it was true, Horkheimerstated that Mata was discharged for cause.2.Elvira Cruza.TheGeneralCounsel's versionAt about 3 p in., November 6, 1950—employee Cruz, a union member, wasinformed that there were no more orders for her and told by Horkheimer thatshe was "all through," "fired,"because she was "working lunch hours."CruziKirksey,called as a witness by Respondent,testified at one point he "understood"Rorkhelmer would be willing to accept Mata and Cruz back on,the job if they presentedthemselves in the right manner and were willing to abide by the rules and regulations. CAMP& lt-IcINNES, INC.531denied that she had worked during the lunch hours and asserted that she hadonly put some articles in her box under the machineAs appears above, Tayloraccompanied Cruz to the plant to procure reinstatement on November 15, 1950.During Horkheimer's talk about the good treatment he had accorded Cruz andMata he referred to the help he had given Cruz in a matter concerning herdaughter.Crnz objected to the reference to her daughter and to Horkheimerreminding her of either that subject or any personal matter and asked lIork-heimer how such things were involved in the question of her being reemployed.There followed Horkheimer's previously adumbrated statements leading upto his informing Mata that she was discharged. Then Horkheimer turnedback to Cruz and said, "Do you want to work here?" She said, "Yes, sir."But there is one thing I would like to settle while Mrs. [Miss] Taylor is here.I don't want anybody bothering me any more."Horkheimer asked what shemeant by the word "bothering" and Cruz replied "telling me I don't have towork here if I don't want to, and I can quit anytime, and I don't have to workhere . . . I would like not to be told things like that."Thereupon he said to Cruzand Mata. "Well, you are fired ; you can all go ; lust get out." This statementterminated the conference.b.Respondent's versionPrior to the day of her discharge on November 6, 1950, Cruz, not known byRespondent to be a union member, had been repeatedly warned (two or threetimes by Lopez and about three times by Horkheimer) not to work before themorning whistle or during the lunch hour and to stop working at quitting timein the afternoon 2On November 5, 1950, the day before she was discharged, Horkheimer hadtold Cruz that if he again found her working during her noon hour, she wasautomatically through.At about 12: 10 p. m. (the lunch period was from 12 to12:30 p. m.) on November 6, 1950, Horkheimer saw Cruz working on her machine.He walked over to her and said, "Elvira, I have warned you repeatedly.Thereis nothing to talk about.You are through."During the interview of November 15, 1950, after Horkheimer told Taylorthat provided the girls would come to work with a proper attitude and providedthat Cruz would desist from working before, between, or after hours, he wouldgive them machines and put them to work, Cruz said, "Well, you don't care any-thing about us; you have no children ; you don't care if we work or not" andasserted that she wished Horkheimer were a woman. At about this point Mrs.Horkheimer walked up and said, "Don't take that attitude. I am a woman. Youare taking unfair advantage of Mr. Horkheimer "After this happened, Hork-heimer said to Taylor, "There is nothing further to discuss ; these two women aredischarged for cause."C The alleged independent interference, restraint, and coercionEmployee Consuelo Delgado, a union member, was discharged about November3, 1950, by Shop Foreman Rudy Lopez, who possessed the authority of a super-visor, and whom I find to be a supervisory employee within the meaning of theAct.2Knitters had been allowed to work during these periods up until an indefinite date beforeNovember 6, 1950, when as a result of an inspection by an investigator of the wage andHour Division of the Department of Commerce, the Company made a rule forbidding suchconduct. I find that such rule was promulgated and publicized to employees and that It wasin effect on November 6, 1950, and for some time before.227260-53-vol. 100-35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDShe applied to Texas Unemployment Commission for benefits and on November14, 1950, the day before Mata, Cruz, and Taylor had their previously describedinterview with Horkheimer, was reemployed by the latter without the Union'sintercession after she had been informed by Kirksey that Respondent had workfor her.Two days after her return to work she went to the union hall andtalked to Taylor.The following day Lopez, whom she had informed she hadjoined the Union, told her not to be foolish, to stop going to the Union becauseif 1 orkheimer knew anything about it, he would fire her, that Taylor and Sofie awould not care anything about her if she were fired. Lopez further stated to,Delgado that if she should tell anyone what he had said to her, they would notbelieve her since there was nobody to witness what he had told her. On the dayMata and Cruz came in with Taylor to interview Horkheimer, Delgado smiledat Mata and Cruz. Lopez asked her why she had smiled at them and told hernot to talk to them because if Horkheimer found out she was friendly with them,he would discharge her.On the evening of November 5, 1951, Lopez came upto Delgado where she was seated in a restaurant, told her that she knew Re-spondent had never fired her nor treated her bad, that he knew she was not goingto talk against the factory,' and that if they won the case (the instant case),Respondent would give a party.Once when cautioned by Horkheimer aboutgoing into the rest room before quitting time, Delgado told Horkheimer that othergirls were doing the same thing.Horkheimer replied that he did not care aboutthe other girls and that she could tell that to Taylor, Gonzales, and Mata, andthat if one of these days she did not like her job, she could just punch out andgo home and could tell that to Taylor, Gonzales. or Mata.Within a few weeksof this conversation, Delgado was again discharged, the assigned reasons beingthat she talked too much and could not knit the minimum required quota of iiipairs of socks per day or 86 pairs per week.,Discussion and ConclusionsA. The alleged refusal to bargainThe record shows a clear refusal to bargain by Respondent on and afterNovember 1950 by: (1) in November 1950, unilaterally reducing the lunch periodof its employees from 1 hour to 30 minutes and advancing the closing hour from5 p. m. to 4: 30 p. m.; (2) in December 1950, unilaterally establishing a quota ofproduction for the knitting of orlon yarn; (3) on January 27, 1951, and September4, 1951, refusing the Union access to its books of account for the purpose ofascertaining the existence or otherwise of data substantiating Respondent's con-tention it was financially unable to grant an increase in wages; (4) on'-March9, 1951, unilaterally establishing a quota of production for the knitting of fiberV or dacron yarn,' and (5) on September 7, 1951, unilaterally arriving at com-pleted decision relative to the constituency of a group of employees to be retained,and a group of employees to be laid off due to lack of production.'a Sofie Gonzales, a former employee of Horkheimer, who had attended,as a union repre-sentative, bargaining conferences between Taylorand Horkheimer.4Lopez testified Delgado mentioned the fact shewas comingto thishearing the follow-ing day.6N. L R B. V. Crompton-Highland Mills, Ino.,337 U. S. 217 ;Tomlinsonof HighPoint,Incorporated,74 NLRB 681;Southern Saddlery Company,90 NLRB 1205.° This violation occurring 34 days before the date of the complaint was not allegedtherein.However, there was a general allegation of a continued refusal tobargain and since thisparticular issue was fully litigated, I consider that any variance that maybe regarded asexisting between the allegations of the complaint and the ultimate findings areimmaterial.SeeN. L. R B. v. Mackay Radio and Telegraph Company,304 U. S. 333; N. L.R. B. v.Express Publishinq Company,312 U.S. 426. CAMP & Mc1_NNES, INC.533Bargaining in good faith involves more than just meeting with the collectivebargainingrepresentative, going through the surfacemotions of discussing anagreement, and making a last minute assertion that It would not be of much useto attempt to correlate proposals submitted well over a year earlier by each partyto the other, after such a lengthy course of conduct in disparagement of thecollective bargaining process as the above.'In view of the foregoing and upon consideration of the totality of Respond-ent's conduct and of the record as a whole, I find that from November 1950 andat all times thereafter, Respondent evidenced an intention to avoid its dutyto bargain in good faith and thereby refused to bargain collectively with theUnion and interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act in violation of Section8 (a) (5)and 8 (a) (1) of the Act 8B. The alleged discharges and refusals to reinstateThe record fails to show that Respondent engagedin unfairlabor practicesby the act of discharging Mata on or about October 17, 1950, and Cruz on orabout November 6, 1950. I find that this allegation of the complaint has notbeen proven.The record does show that employees Mata and Cruz were deniedreinstate-ment when they applied for work on or about November 15, 1950. There seemsto be no contention on the part of the General Counsel that the'complainantswere refused reinstatement because of any recognized conspicuity in the affairs,of the Union. I cannot regard Taylor's conclusionary and uncorroboratedtestimony that they were both "very active members" as substantial evidenceeither that they stood apart from other employees in the measure of theirassistanceto or prominence in the Union or that Respondent was aware of theirunion membershipand activities.However, although Respondentdenied know-ing whether or not Mata and Cruz wereunion members,I find thatin such asmall plant as this, employing only approximately 36 weavers, Respondent atleast entertained a suspicion by November 15, 1951, about 20 months after theconsent election, which was confirmed, when they appeared at the plant with theUnion's representative, that these employees were members of the Union.Butthismatter of Respondent's knowledge or lack of knowledge is of relativelyslight importance in view of the contention of General Counsel that the com-plainants failed of reinstatement because they sought reemployment throughthe medium of the Union's international representative, rather than by pre-senting themselves alone, as did employee Delgado who was rehired the day beforethey were refused reemployment.The General Counsel has argued that Delgado,who applied for workalone,on the one hand— and Mata and Cruz, who appliedfor work in company with their union representative, on the other hand, werethe recipients of a difference and variance in treatment and that this disparityof treatment, when accompanied by Horkheimer's statement to the effect thatthere was no need of a union representative coming up, that he was not goingto have a union tell him what to do nor how to run his plant, that ilMata andCruz might as well know that and that if they did not they could get the Union7N. L. R. B. v. Crompton-Highland Mills,Inc, supra,337-17. S. 217;Tomlinson of HighPoint,Incorporated,supra,74 NLRB 681.8In arriving at this conclusion,I have not relied on the evidence dealing with Respond-ent's unilateral reinstitutionof 10-minute recess periods in January 1950.This occurredbefore theconsent election was held on February 23, 1950,and more than 6 months priorto the dateof the filingof the firstcharge on December 19, 1950. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDto pay them, that all the Union wanted was dues and he was not acting as a col-lection agency for the Union and that if the Union was going to tell him how torun his business it could take over the $3,000 payroll, clearly establishes thefact that the complainants were denied reinstatement for the reason that theyengaged in concerted *and union activities for the purposes of mutual aid orprotection in violation of Section 8 (a) (1) and 8 (a) (3) of the Act.Respondent's contention is that it denied reemployment to Mata and Cruz,not because of any union involvement whatsoever, but because they did notpresent themselves for work with the "proper attitude."More specifically,Respondent insists that Mata was not rehired because she said she would nottake instructions from her foreman and Cruz failed of reemployment because shebelligerently stated that Horkheimer did not care, had no children, and shewished he were a woman.What are the facts and what are the inferences that tend to sustain ordisprove the conflicting contentions?There is no doubt that Respondentrequired help about November 15, 1950, and that as a result of a conversationbetween Kirksey and Horkheimer, Delgado, Mata, and Cruz applied for jobs.All three possessed the knitting experience Respondent required. I find on thetestimony of Jesse Mata which is confirmed by the statement taken from MinnieMata by the investigator of Texas Unemployment Commission, that on the dayprior to Mata presenting herself for work with Taylor, Horkheimer had calledMata's husband to his office and told him Mata could go to work the followingmorning.At this time there was no mention made of her adopting a "properattitude."This question was not raised until Mata reported to Horkheimerwith Taylor, after having learned from both her husband and the Texas Unem-ployment Commission that Respondent was hiring help and had work for her.Kirksey testified that Horkheimer told them in effect that he would rehire thecomplainants.'Admittedly, Kirksey's memory of conversations relating to reemploying Mataand Cruz was poor.He did recall that after Horkheimer had denied reinstate-ment to these two people, Horkheimer telephoned him to the effect that theyhad not presented themselves in the manner he thought they should have andhe had not rehired them. If, as Horkheimer claims, he had informed Kirkseybeforethe employees were sent to him, that he would hire them only on conditionthat they displayed "a proper attitude," there would scarcely appear to havebeen occasion for Horkheimer to later telephone Kirksey, stating, or apologizingfor'the fact, that he had not hired them. It seems more likely that Horkheimerwould have felt it necessary to explain his conduct if he had not kept an uncon-ditional agreement to reemploy, than if he had forewarned the agency that thehiring of these employees was contingent upon the factor of attitude.Kirkseytestified that he told the girls in effect that Horkheimer would probably rehirethem if they went and saw him about a job. Under these circumstances, andbecause of Kirksey's admitted imperfect recollection of the conversations, Ibelieve and find, that at the time Horkheimer first talked to Kirksey, he didnot condition his willingness to rehire upon the applicant's manifestation of anacceptable "attitude," and that it was not until after the Union appeared on thescene in the presence of Taylor and during the course of the rather acrimonious°Q Now let me ask you Mr. Kirksey, if Mr. Horkheimer did not tell you that all three ofthose girls, Minnie Mata, Consuelo Delgado, and Elvira Cruz, that he would rehire all threeof them?A. It was words to that effect. I believe I talked to Mr. Horkheimer at different timesabout different people concerned. CAMP & McINNES, INC.535session between himself and Mata andCruz, that he developedan aversion toengaging their services"Was Horkheimer's disapproval of Mata's and Cruz' attitudes the genuinereason for his refusing to reinstate them, or merely a pretext conceived toconceal an antiunion motivation?Does this case come within the principlethat an employer may, without violating the Act, discharge or fail to reinstatean employee for anyreason it chooses or for no reasonat all, provided thereason is not oneproscribed by the Act?The answerto these questions requiresa further analysis and sifting of the evidence.It was admitted by Foreman Lopez thatMataresented some remarks he hadmade to her about her husband.However trivial this incident may possiblyseem to a disinterested and impartial trier of fact or reader of a cold record,I have no doubt, after observing both Lopez and Mate, that the latter wasprofoundly distressed by whatever Lopez said to her while she was walking fromher work station on the way to the office with him on October 17, 1950. I find,on the testimony of both Lopez and illata, that on arriving at the office, Matasaid to Horkheimer that Lopez had talked to her about her husband, that shedid not like Lopez' talking about her husband and her private affairs, askedHorkheimer to instruct Lopez not to say anything about her husband in frontof her at work or any place, and stated to Horkheimer she wanted Lopezkept out of it.It is upon this statement, I believe, that Horkheimer later seized and placeda distorted construction projected into the November 15 meeting, when Matareturned with Taylor looking for work 29 days later. I agree with the GeneralCounsel that it is highly unlikely that Mata, who-had been unemployed for over4 weeks and who wanted and needed work, and went to the shop with the under-standing that she was to be rehired and for the purpose of procuring employment,should then and there upon interviewing her employer, announce that she wouldnot work under or accept the instructions of her foreman.Unquestionably con-siderable ill-feeling existed between Mata and LopezShe had made her atti-tude entirely clear on October 17 by in effect demanding that Lopez be "keptout" of her personal affairs.But this expression of offense over what sheconsidered was an unwarranted intrusion by her foreman into matters whichwere not his concern (an expression which indeed she perhaps would not havehad the temerity to reiterate to her employer when she was no longer soimmediately upset as she had been on October 17, had it not been for theprotective presence of Miss Taylor) falls far short of an assertion that sheinsisted on her foreman being "kept out" of the work she hoped to procureto the extent that she would take no orders from him. It seems quite apparentthat both Horkheimer and Taylor were emphatic in their statements of theirrelative positiohs during the interview and that as the meeting progressed,if riot at its start when to his annoyance Taylor appeared, Horkheimer allowedhimself to become irked into the position of not hiring two needed employeeswhom he had the fairly definite intention of gmploying before they appearedon the scene with the union representative. In the face of the testimony ofboth Mata and Taylor, whom I believe, that Mata did not make a statementin the intendment ascribed to her by Respondent, and in view of the extremeimprobability that a work applicant to whom unemployment benefits had beendenied, and who was desirous of a job, would, for no apparent reason,announceIUFrom my observation of Foreman Lopez, a consideration of his interest in the case,and the fact of his continued parrotting of the phrase"proper attitude,"I am satisfiedhis testimony lends no support to the claim that Mats, and Cruz were asked to come to theplant merely for the purpose of a preliminary discussion concerning their willingness toabide by the Company's rules and regulations. 536-DECISIONS OF NATIONAL LABOR RELATIONS BOARDor confirm an alleged previous assertion that she would take no orders orinstructions, I find that Mata did not refuse or say that she would refuse toaccept such orders. Some things may well have been said during this heated dis-cussion that better would have been left unsaid, but I am satisfied Respondenthas at least indulged in wishful thinking in straining the meaning of Mata'searnest demand that Lopez be kept out of her private affairs " into a defiantrefusal to work under the orders of her boss.Respondent seeks to support its claim that Cruz was denied reinstatementbecause of the antagonism and belligerence she displayed at the interview, bytestimony that when Horkheimer was attempting to explain that she and Matawould be reinstated provided they would come to work with a proper attitude,Cruz told him, "Well, you don't care anything about us, you have no children,you don't care if we work or not," and that she wished IIorkheinler were awoman.Witnesses called by Respondent were uncertain as to whether Cruzmade reference to Horkheimer not caring about Mata and herself, whether ornot they worked and Forkheimer having no children,beforeorafterHorkheimerhad stated she would not be reemployed. Of course if this alleged statementwere made and the asserted belligerency and antagonism were manifestedafterCruz was denied reinstatement, it could have no bearing on the reason impellingHorkheimer's decision not to reinstate her.That a reference was made at some-time during the interview to Mrs. Cruz' daughter or to the subject of children isclear.Horkheimer, in an apparent effort to satisfy Taylor or Mata and Cruz,or all three of them, that satisfactory management-labor relations prevailed andthat Respondent treated its employees with friendly consideration, expatiatedupon the kindly deeds he had performed for employees, including his assistanceto Mrs. Cruz in connection with some undisclosed situation concerning her daugh-ter and herselfCruz expressed her belief that such considerations had nobearing on the question of her reemployment and objected to Horkheimer bring-ing up the subject of her slaughter or any personal matters. It appears fromTaylor's testimony, and I find, that after Horkheimer had told Mata that shewas "fired as of now," he turned to Cruz and asked her if she wanted to work atthe plantCruz responded in the affirmative and added that while Taylor waspresent she wanted to be assured that she would not be bothered by people tellingher, and she would not likeW hetold, that she did not have to work at the plantif she did not want to and that she could quit at any time.' Thereupon Hork-heimer told Cruz that she too was discharged. I have no great doubt but thatCruz expressed her resentment at what she considered Horkheimer's self-right-eousness and impropriety in projecting a possibly atrabilious family affair intothe discussion, but in view of the implausibility of Horkheimer's testimony thatshe brought up the matter of children "out of the blue sky" and the divergentand contradictory testimony of the witnesses called by the Respondent, I findthat her remarks anent children were less "belligerent" and "antagonistic" thancontended, and as testified by Taylor were to the effect that she did not see whatbearing Horkheimer's help in her daughter's situation had upon the question ofher own unemployment.1313Significantly,Horkheimer testified in part that Mata said, "You keep him [Lopez]away from me."13As appears from the testimony of Delgado,Lopez employed much the same languageIn talking to her.13 It is noteworthy that Horkheimer did not testify, as claimed by Mrs. Horkheimer, thatCruz said she would "whip" him. In direct examination by the General Counsel, he con-fined his testimony as to the latter part of Cruz' alleged outburst to "You have no children."Later, while under examination by counsel for Respondent,Horkhelmer added that at aboutthe same time she made the remark about his having no children,she also stated that shewished hewere a woman. CAMP & McINNES, INC.537I do not deem it necessary, and indeed feel that without guesswork it would beimpossible, to find, lacking a reliable stenographic transcript, what were Cruz'precise words when Horkheimer interjected his reference to her daughter. Sufficeit to say that I believe that she was not fully correctly quoted by Respondent'switnesses, that what she did say was induced by Horkheimer's statement anddid not amount to such an unprovoked display of antagonism and belligerence asRespondent would have one believe. In any event, the real issue to be decidedisnot what Cruz said but whether Respondent's refusal to reinstate her wasbecause of what she said and bow she said it or for some otherreason.Having thus attempted to winnow the wheat of truth and pertinence fromthe chaff of fiction and irrelevance, we face the question: Were Mata and Cruzdenied reinstatement because one "stated she would not work under the instruc-tions and direction of the shop foreman" and the other "without just cause orprovocation, in an angry and extremely belligerent manner, shook her finger atJack B. Horkheimer, the Manager, and said, you don't care, you have no children ;I wish you were a woman"? 14 or were they denied reinstatement because "Theyjoined or assisted the Union or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection"? 16More simply the question for determination is : Was Respondent's act moti-vated by the complainants' union or concerted activities?Arrival at an answer to this question, in view of certain further facts andcircumstances surrounding and shedding light on the motives ofRespondent,should not be difficult, for one who has dwelt with the case and come to know,however slightly, its cast of characters.The attendance at a conference with an employer, in company with a unionrepresentative, of two employees for the purpose of procuringreinstatementunquestionably is a protected concerted activity.If, in the course of suchactivity, employees should employ forceful argument and languageand displaymanners indicative of belligerence and anger such as are not uncommon tostandards of conversation in industrial plants, such conduct does not lose itsprotected character.The events occurring at Respondent's office on November15, 1950, were a part and parcel of the protected concerted activity in whichMata and Cruz were engaging. Immediately upon their arrival, Horkheimerexpressed his disapprobation of the fact that they were accompanied by theirunionrepresentative and indulged in a gratuitous diatribe clearly expressinghis resentment concerning what he claimed was the Union's attempt to runhis businessand what he called Mata's and Cruz' troublesomeness.Respondent'sdisapproval of the concerted efforts of Mata and Cruz is further emphasized byHorkheimer's statement to Delgado that if she did not like her job she couldjust punch out and tell that to Taylor Gonzales and Mata, as well as by Lopez':antiunion statements to Delgado that Taylor and Gonzales would notcare if she%,ere fired, and that she should not talk to Mata and Cruz and that if Horkheimer.yarned she talked to them or had been at the union hall, he would fire her.V he reinstatement of employees is very much of a routine procedure. On the!,y before Mata's and Cruz' appearance, Delgado, patently not an obsequious -person (whose status was not materially different from theirs, and whoindeed,according to Respondent, had not been a satisfactory employee and had beendischarged only about 11 days earlier because of frequentabsences),came tothe plantalone,andwas rehired by Horkheimer after only a brief discussionconcerninga claim for unemployment compensation. In markedcontrast wasthe procedure adopted by Horkheimer when Mata and Cruz appeared,notalone"The quoted portions appear in paragraph 6 of answer of Respondent.25The quoted portion appears in paragraph 8 of the complaint. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDas did Delgado, but in the company of Taylor.After Horkheimermade hisreferenceto the fact that there was no occasion for the presenceof a unionrepresentative, the business at hand, so simply dispatched in the case of Delgado,tookon suchimportance as to involve the calling in of a stenographer 6 to takenotes, thesummoningof Alvarado, the mechanic, and the invasion of Lopez, theforeman,York, the timekeeper, and Mrs. Horkheimer, the payroll clerk. Amidstthis assorted assemblage, Horkheimer moved forth to debate.The complaintshe proceeded to voice, rather than directed against Mata and Cruzas individualsor toward a thrashing out of disciplinary or operational problems, as Respond-ent would seem to desire to have one believe they were, were fundamentallyaddressedto a criticism of the Union and the concerted activitiesof Mata andCruz in utilizing the services of their union representative in seeking reinstate-ment.Finally, Horkheimer not only refused to reinstate either Mata or Cruzbut announced that they were through, thus placing them forever beyond theperadventure of reinstatement.A direct result of this conduct was, in the mindsof employees who had received assurances before they called upon the Unionfor assistancethat they probably would be employed upon applying for work,and who were denied reinstatement either despite or because of theUnion'sparticipation in the interview, to discredit the Union and undermine its effec-tiveness as their bargaining representative. I am satisfied that Mata was notdenied reinstatement on November 15 for having objected on October 17 to Lopeztalking about her husband and asking Horkheimer to keep him away fromher or for admitting to Mrs. Horkheimer on November 15 that she had soobjected, and that Cruz was not denied reinstatement because she excepted toHorkheimer's reference to her daughter.These incidents were, in my opinion,advanced as pretexts and I believe the real reason for Respondent's denial ofreinstatement to the complainants, whom Horkheimer characterized as trouble-makers, lies elsewhere.Mrs. Horkheimer at first testified that Cruz made the remark about childrenafterHorkheimer announced : he and Mata would not be reemployedThen shetestified Cruz made the remark before the announcement. She ended up by testi-fying she did not know which came first. Lopez testified that Horkheimer saidhe would not reinstate "them" and that was when Cruz said Horkheimer didnot care if she had her job or not, he did not have any children. York testifiedthat at the meeting on November 15, 1950, "after the statements came up" Cruzstated Horkheimer did not care whether she had a job or not due to the factthat he did not have any children and that "I don't recall anythingelse" oranything said by Minnie Mata. Evidence of this character I can but regard asaltogether too insubstantial to lend support to the burden resting upon Respond-ent of going forward with evidence controlling, negating, or seeking to rebut theprima faciecase of discrimination which I find was made out by the GeneralCounsel.Indeed, if any weight were to be given this testimony, it would tendto prove that Cruz' alleged offensive remarks and behavior were the result of,rather than the cause of, the refusal to reinstate and to confirm Mata's testi-mony, corroborated by Taylor that she did not say on November 15 that shewould not work under Lopez' orders or instructions.On all the evidence and the record considered as a whole, I am convincedand find that. Respondent's refusalto reinstate Mata and Cruz, whom Hork-heimer said he had taken off the street and taught to knit, was prompted byHorkheimer's opposition to their concerted activity for the purpose of mutualaid and protection ; that the refusal was made under circumstances which dis-1eRespondent did not undertake to account for the factthat the stenographer was notcalled as a witness. CAMP & McINNES, INC.close a clear motivation of hostility to the Union, which Horkheimer told Taylorbe disliked;it operated as a warning to all employees of the danger attachedto reliance upon and affiliation with a union;and hence the refusal to rein-state generally discouraged union membership and consequently constituted adiscrimination in regard to the hire, tenure,and conditions of employment ofRespondent's employees in violation of Section 8 (a) (3) and 8 (a) (1) of theAct.C.The alleged independent interfei ence, restraint,and coercionDelgado impressed me as a sincere, forthright, and reliable witnessAsapparent from findings made in that portion of this report which appears assection III, C, she was told on November 15, 1950, by Foreman Lopez not to talkto Mata and Cruz because if Horkheimer found out she was friendly with themhe would discharge her, was told on November 17, 1950, by Lopez not to be foolish,to stop going to the Union, that if Horkheimer knew anything about it he wouldfire her, and was told on November 5, 1951, by Lopez that she knew Respondenthad never fired her 17 nor treated her bad, that he knew she was not going to talkagainst the factory and that if Respondent won the case, it would give a party.I reject as unreliable the testimony of Lopez insofar as it denies that of Delgado,for the reason that upon my observation of Lopez, much of his testimony impartedthe very definite impression of having been learned and repeated by rote, lack-ing in candor, and inspired by a desire to support and protect himself with hisemployer rather than to relate the truth. I find that these statements constitutedthreats and warnings to refrain from assisting, and remaining members of, theUnion, as alleged, that they tended to inhibit and interfere with the rights guar-anteed to employees by the Act, and are, consequently, violative of Section 8(a) (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above,occurringin connection with the operations of the Respondent set forthin section I,above, have a close, intimate, and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputesburdeningand obstructing commerce and the free flow of commerce.V TILE REMEDYHaving found that Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the purposes of the Act. It has been found that Respondentby its course and conduct on and after November 1950, refused to bargain col-lectively with the Union as the exclusive representative of its employeesin a unitappropriate for the purposes of collective bargaining.Accordingly, I shallrecommend that Respondent, upon request, resume negotiations with the Unionas the exclusive representative of its employees in the appropriate unit, for thepurpose of executing a bargaining contract and continue said negotiations withdue dispatch,and if an understanding is reached,embody such understanding ina signed agreement.It has been found that Respondent has discriminated in regard to the hireand tenure of employment of Minnie Mata and Elvira Cruz.Respondent cur-tailed its operations on September7,1951, and completely ceased its operations"The record shows Delgado was discharged on November 3, 1950, and again inDecember 1950 540DECISIONSOF NATIONALLABOR RELATIONS BOARDon October r6, 1951.There is no contention and there is no evidence that suchcurtailment and cessation of operations were for other than legitimate busi-ness reasons. It is possible that Minnie Mata and Elvira Cruz might have beenaffected in the reduction of operations on September 7, 1951, even absent Respond-ent's unfair labor practices, and it is apparent that they would have been laidoff at the time of cessation of all operations on October 16, 1951, but the recordfurnishes no basis for determining the order in which they might have been laidoff or discharged.Under these circumstances, I shall recommend that in theevent Respondent has resumed or hereafter shall resume operations, Respond-ent offer to Minnie Mata and Elvira Cruz, in the order in which they would bereinstated in accordance with the system of seniority or other nondiscriminatorypractice heretofore applied by Respondent, full reinstatement to their formeror substantially equivalent positions without prejudice to their seniority andother rights, and privileges.I shall further recommend that Respondent makewhole Minnie Mata and Elvira Cruz for any loss of pay they may have sufferedby reason of Respondent's discrimination against them, by payment to each ofthem of a sum of money equal to the amount which each would have earnedas wages from November 15, 1950, the date of the discrimination against them,to either September 7, 1951, or October 16, 1951, on whichever date they wouldhave been laid off in accordance with the system of seniority or other nondis-criminatory practice heretofore applied by Respondent in the conduct of itsbusiness, and from the date of Respondent's resumption of operations, if any, tothe date of the offer of reinstatement, less the net earnings of each during thesaid period, the back pay to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289; and thatRespondent make available to the Board, upon request, payroll and other recordsto facilitate the checking of the amount of back pay due.It has also been found that Foreman Lopez' statements to employee Delgadoon or about November 15 and 17, 1950, and November 5, 1951, constituted inter-ference with the rights guaranteed to employees by the Act. Accordingly, I shallrecommend that Respondent cease and desist therefrom.Because of the Respondent's unlawful conduct and its underlying purpose andtendency, I am of the opinion that the unfair labor practices found are per-suasively related to other unfair labor practices proscribed by the Act and thatdanger of their commission in the future is to be anticipated from the course ofthe Respondent's conduct in the past.The preventive purpose of the Act willbe thwarted unless the order is coextensive with the threat. In order, therefore,tomake effective the interdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thefeby to minimize industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, I will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.International Ladies' Garment Workers Union, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.All production workers of Respondent employed at its Alamo Division,exclusive of office and clerical employees, supervisors, professional employees,guards, and watchmen, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act. CAMP & MCINNES,INC.5413.The Union was on February 23, 1950, and at all times since has been, theexclusive representative, within the meaning of Section 9 (a) of the Act, of allemployees in the aforesaid unit for the purposes of collective bargaining.4.By refusing to bargain collectively with the aforesaid Union, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment ofMinnie Mata and Elvira Cruz, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted frompublication in this volume.]Appendix ANOTICE TO. ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT threaten and warn our employees to refrain from assistingand remaining members Of INTERNATIONAL LADIES' GAR1nENT WORKERS UNION.AFL, or any other labor organization.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ldoyees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL LADIES' GARMENT WoRI:ERsUNION, AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protectionor to refrain from any or all such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8 (a)(3) of the Act.WE WiTL OFFER to Minnie Mate and Elvira Cruz immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights or privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed below with respect to rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All production workers employed in our Alamo Division, exclusive ofoffice and clerical employees, supervisors, guards, and watchmen.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard 542DECISIONSOF -- ATIONA1i LABORRELATIONS BOARDto hire or tenure of employment or any term or condition of employment againstany employee because of his membership in or activity on behalf of any suchlabor organization.CAMP AND MCINNES,INC., ALAMO DIVISION,DnvployeT .Dated--------------------By---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.POLYNESIAN ARTS, INC.andUNITED PACKINOIIOUSEWORKERS OFAMERICA, CIO and NATIONAL BROTHERHOOD OF OPERATIVEPOTTERS,LOCAL UNION No. 227, AFL, PARTY TO THE CONTRACT.Case NO.9-CA-434.August 8, 1950Decision and OrderOn January 5, 1952, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the Act, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.2OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Polynesian Arts, Inc., May-field, Kentucky, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of, or contributing support orassistanceto, National Brotherhoodof Operative Potters, Local Union No. 227, AFL, or any other labororganization.Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated Itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Houston and Murdock].7With respect to the 8(a) (2) issue, seeJack Smith Beverages. Inc.,94 NLRB 1401.100 NLRB No. 86.